Citation Nr: 1537361	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  09-21 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an HIV-related illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1986 to April 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Chicago, Illinois Regional Office (RO) which denied service connection for posttraumatic stress disorder (PTSD), HIV-related illness, and a heart disorder.  A Travel Board hearing before the undersigned was held in September 2010; a transcript of that hearing is in the record.  In February 2011, the Board issued a decision denying service connection for a heart disorder and remanded the claims of service connection for PTSD and HIV-related illness for additional development.  An October 2012 rating decision granted service connection for PTSD.  Therefore, that matter is no longer before the Board.  In June 2014, this matter was again remanded again for further development.


FINDING OF FACT

The Veteran's STRs are silent for diagnosis, complaints, or treatment related to HIV; his current HIV is not shown to be related to his military service, to include as a due to a reported sexual assault therein.


CONCLUSION OF LAW

Service connection for an HIV-related illness is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in December 2006, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  During the September 2010 Travel Board hearing, the undersigned explained the issues, and suggested submission of certain evidence to substantiate the Veteran's claim.  It is not alleged that notice at the hearing was less than adequate.  The Board finds that the duties mandated by 38 C.F.R. § 3.103(c)(2) are met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  
The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  In June 2014, the Board remanded this case to obtain updated VA treatment records and an addendum medical opinion addressing the etiology of the Veteran's HIV.  The AOJ has substantially complied with the remand instructions.  A VA examination was conducted in November 2012 to assess the HIV, and an addendum opinion was secured in July 2014 (pursuant to the June 2014 remand).  The report of the examination with the addendum opinion is adequate for rating purposes.  The provider expresses familiarity with the record, and includes rationale for the opinions provided, citing to supporting factual data and medical principles.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that he contracted HIV as a result of a sexual assault during service, in 1988.  

The Veteran's STRs are silent for any diagnoses, complaints, or treatment related to HIV.  A notation in his immunization record indicates a November 1989 HIV antibody test was negative.  On December 1989 reenlistment examination, serology was negative; HIV was not noted.  On March 1992 separation examination, HIV was not noted, and serology was "nonreactive."  

On July 2004 VA psychiatric evaluation, the Veteran reported being raped and beaten by two fellow service members while on leave.  Several subsequent VA psychiatric treatment records note similar reports.  In February 2006, he said the sexual assault occurred in 1988.  February 2006 VA records indicate he needed an HIV screen, and subsequent records show HIV was diagnosed in June 2006.  VA records since document monitoring and treatment for HIV.  In a March 2007 statement, the Veteran related his HIV to the previously reported sexual assault.  
At the September 2010 Travel Board hearing, the Veteran related he was on leave when some fellow service members sexually assaulted him.  He said he did not report the issue because he was ashamed.  While HIV was not diagnosed until 2006, he believed that he contracted HIV from that assault (as before then he had never had unprotected sex).  A subsequent November 2010 VA treatment record notes the Veteran again expressed his belief that he contracted HIV from a sexual assault in service.  

On November 2012 VA examination, HIV was diagnosed.  The examiner opined it was less likely than not related to the Veteran's military service, explaining that he has multiple risk factors for HIV including his reported military sexual trauma (MST), intravenous drug abuse before and after the event, and multiple sexual partners, but, while acknowledging that HIV could be first diagnosed fourteen years after exposure (as the Veteran alleges, in essence), that would be an unusually long latent period.  Considering that, the long history of high risk behavior, and the limited time in service, the examiner felt it was less likely than not that the Veteran's HIV was related to his sexual trauma in service, or any event therein.

In December 2012, the Veteran reiterated that he was a virgin prior to enlisting in the Navy, and had never abused drugs until after his traumatic incident in service.  Even then, he denied ever using intravenous drugs.  A review of the Veteran's VA records shows a history of multiple sexually transmitted diseases (STDs), sexual partners, and polysubstance abuse (though a November 2008 VA record notes it was primarily limited to alcohol and crack cocaine).

In a July 2014 addendum opinion, the November 2012 VA examiner indicated that she had not previously noticed that the Veteran had a negative HIV antibody test in 1989.  She explained that, based on that result, it is extremely unlikely that the Veteran was exposed to HIV during a traumatic sexual encounter in 1988, as HIV antibody tests take only up to 45 days to become positive.  She added that his VA medical records suggest he had multiple sexual partners and STDs, and that STRs show he tested positive for hepatitis B, which is often acquired through intravenous drug abuse or unsafe sex.  In light of that, she opined that his HIV is more likely due to postservice unprotected sex or drug abuse than a single sexual assault in 1988 with a documented negative HIV test more than 45 days afterwards.

It is not in dispute that the Veteran is HIV-positive.  His STRs are silent as to any evidence of HIV therein, and service connection for HIV on the basis that it became manifest in service and has persisted since is not warranted.  The Veteran contends that he acquired HIV from a sexual assaulted in service in 1988.  By granting service connection for PTSD as due to the same sexual trauma incident, the AOJ has conceded that the alleged assault occurred.  Consequently, what remains necessary to substantiate the Veteran's claim is that his HIV is in fact etiologically related to the sexual assault in 1988.  That is a medical question beyond the scope of lay observation; it requires medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

The only relevant medical opinions in the record addressing the matter of a nexus between the Veteran's HIV and his sexual assault in service are those offered on November 2012 VA examination and in a supplemental July 2014 opinion.  Both are against his claim.  They indicate that, in addition to the postservice risk factors for HIV shown (i.e., a history of polysubstance abuse and unsafe sex practices as evidenced by his history of multiple sexual partners and STDs), the fact that the Veteran tested negative for HIV antibodies in 1989 makes it highly unlikely that he contracted HIV in 1988, as it only takes up to 45 days (following acquiring of HIV) for such tests to become positive.  As the opinions are supported by rationale that cites to supporting factual data and medical principles, they are highly probative evidence.  Absent any competent (medical) evidence to the contrary, they are also persuasive.  

Accordingly, the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule does not apply, and the appeal in this matter must be denied.




ORDER

The appeal seeking service connection for an HIV-related illness is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


